Exhibit 10.1
EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of September 1, 2009,
by and among ALESCO PREFERRED FUNDING IV, LTD., a Cayman Islands exempted
company (the “Alesco CDO”), COHEN & COMPANY FINANCIAL MANAGEMENT, LLC
(“Manager”), and PVF CAPITAL CORP., an Ohio bank holding company (the
“Company”).
RECITALS
     A. Reference is made to that certain Indenture (the “Indenture”), dated as
of June 29, 2004, by and between the Company and The Bank of New York Mellon
Trust Company, National Association, a national banking association (as
successor to JPMorgan Chase Bank, National Association) (“BNYM”).
     B. Reference is made to that certain Trust Agreement (the “Trust
Agreement”), dated as of July 23, 2004, by and among the Company, BNYM, BNY
Mellon Trust of Delaware (as successor to Chase Bank USA, National Association,
the respective administrative trustees named therein and other parties thereto.
     C. PVF Capital Trust I, a Delaware business trust (the “Trust”), is the
holder of a Junior Subordinated Note due 2034 in the original principal amount
of $10,310,000 issued by the Company pursuant to the Indenture.
     D. The Alesco CDO is the holder of Trust Preferred Securities due July 23,
2034 in the original principal amount of $10,000,000 (the “TruPS”) issued by the
Trust pursuant to the Trust Agreement.
     E. On August 7, 2009, the Manager on behalf of and as Collateral Manager
for the Alesco CDO, and the Company executed a certain offer letter (the “Letter
Agreement”), pursuant

 



--------------------------------------------------------------------------------



 



to which the Alesco CDO and the Company agreed that the Alesco CDO would
exchange the TruPS for the consideration set forth herein pursuant to the terms
and conditions of this Agreement (the “Exchange”).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual agreements and subject to
the terms and conditions herein set forth, the parties hereto agree as follows:
     1. Exchange of TruPS.
          Upon and subject to the terms and conditions contained in this
Agreement, on the Closing Date (as defined in Section 9.1), the Alesco CDO shall
deliver the TruPS to the Company, free and clear of all claims, liens and
Encumbrances (as defined herein), and the Company shall transfer and deliver to
the Alesco CDO the consideration set forth in Section 2.1 of this Agreement.
     2. Consideration for the Exchange.
          2.1 Exchange Price.
          The consideration to be delivered to the Alesco CDO as set forth in
Section 1 (the “Exchange Price”) shall be:

  (a)   a cash payment of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00);     (b)  
a number of shares of the Company’s common stock equal to $500,000.00 divided by
the average daily closing price of the Company’s common stock for the twenty
(20) business days prior to the date of this Agreement (“Common Stock”); and    
(c)   a warrant, in the form attached hereto as Exhibit A (the “Exhibit A
Warrant”), to purchase the lesser of 769,608 shares of the

2



--------------------------------------------------------------------------------



 



      Company’s common stock or (ii) the maximum number of shares of the
Company’s common stock then issued and outstanding such that the Alesco CDO,
upon its exercise of the Exhibit A Warrant, shall own 9.9% of the Company’s
common stock then issued and outstanding; provided, however, that the maximum
number of shares that can be purchased shall not exceed 769,608 shares, and
provided further that in the event the Alesco CDO receives comfort from the
Office of Thrift Supervision (“OTS”) that allows it to rebut the presumption
that its holdings of the Company’s common stock constitute control of the
Company for the purpose of the applicable OTS regulations, clause (ii) shall
have no effect. The Exhibit A Warrant shall be exercisable within two (2) years
of the Closing Date and shall provide for purchase of the shares at a strike
price equal to the lesser of (i) $4.00 per share or (ii) in the event that the
Company consummates a public offering, other than pursuant to an employee
benefit plan of the Company, the public offering price for shares of the
Company’s common stock in such offering or in the event that the Company
consummates a private placement of shares of its common stock in exchange
exclusively for cash consideration pursuant to Regulation D, the Regulation D
private placement offering price for shares of the Company’s common stock or
(iii) the Conversion Price (as defined in Section 2.1(d) below).

3



--------------------------------------------------------------------------------



 



  (d)   a warrant, in the form attached hereto as Exhibit B (the “Exhibit B
Warrant”) to purchase the lesser of (i) the Allowable Number (as defined below)
of shares of the Company’s common stock or (ii) the maximum number of shares of
the Company’s common stock then issued and outstanding such that the Alesco CDO,
upon its exercise of the Exhibit B warrant, shall own 9.9% of the Company’s
common stock then issued and outstanding; provided, however, that the maximum
number of shares that can be purchased shall not exceed the Allowable Number,
and provided further that in the event the Alesco CDO receives comfort from OTS
that allows it to rebut the presumption that its holdings of the Company’s
common stock constitute control of the Company for the purpose of the applicable
OTS regulations, clause (ii) shall have no effect. The Exhibit B Warrant shall
be exercisable within two years of the Closing Date only in the event that the
Capital II Agreement (as defined below) is consummated by the Company, and shall
provide for the purchase of the Company’s common stock at the Conversion Price
(as defined below). The “Capital II Agreement” shall be the written agreement,
if any, executed by the Company within one (1) year of the Closing Date, in
regard to the Company’s purchase of capital securities of PVF Capital Trust II,
which provides for the exchange of the Company’s shares of common stock for
capital securities of PVF Capital Trust II. The “Conversion Price” shall be
equal to the price, if any, utilized in

4



--------------------------------------------------------------------------------



 



      the Capital II Agreement to determine the number of shares of the common
stock of the Company to be exchanged for capital securities of PVF Capital Trust
II exclusive of any warrants, warrant shares or warrant prices. By way of
example for illustrative purposes, if the Capital II Agreement provided for
terms identical to those provided in this Agreement, then the Conversion Price
would be the average daily closing price of the Company’s common stock for the
twenty (20) business days prior to the date of the Capital II Agreement. The
“Allowable Number” shall be the lesser of (i) 9.9% of the Company’s common stock
exchanged at the Conversion Price pursuant to the Capital II Agreement exclusive
of any warrants or warrant shares or (ii) 1,546,991 less the sum of 769,608 plus
the number of shares issued pursuant to Section 2.1(b) above.

          2.2 Payment of Exchange Price.
          The Company shall deliver the cash portion of the Exchange Price by
wire transfer of immediately available funds to the Alesco CDO on the Closing
Date pursuant to the wire instructions set forth on Exhibit C.
          2.3 Representations and Warranties of the Alesco CDO regarding the
Common Stock.

          The Alesco CDO represents and warrants to the Company as follows:

  (a)   (i) The Alesco CDO is familiar with the nature of and risks involved in
an investment in the Common Stock, (ii) is financially capable of bearing the
economic risk of this investment, and (iii)

5



--------------------------------------------------------------------------------



 



      has carefully considered and evaluated the risks and advantages of
receiving the Common Stock.     (b)   The Alesco CDO understands that (i) the
Common Stock has not been registered under the Securities Act of 1933, as
amended (hereinafter referred to as the “1933 Act”) or any state securities
laws, (ii) the Common Stock is being acquired for investment and agrees and
represents that it will not sell or distribute the Common Stock or any portion
thereof without compliance with all applicable securities laws.     (c)   The
Alesco CDO is fully aware that the Common Stock is being issued and sold in
reliance upon an exemption provided for by the 1933 Act and the applicable state
securities laws, on the basis that no public offering is involved, and that the
representations set forth in this Agreement are being relied upon by the Company
and are essential to the availability of such exemption.     (d)   The Alesco
CDO acknowledges and understands that the certificate evidencing its ownership
of the Common Stock will be imprinted with a legend substantially in the
following form:         THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THESE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE
MORTGAGED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF COUNSEL FOR THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT.

6



--------------------------------------------------------------------------------



 



  (e)   The Alesco CDO is acquiring the Common Stock for its own account.    
(f)   The offer and purchase of the Common Stock was initiated in a private,
negotiated transaction between the Alesco CDO and Company, and no general
solicitation was utilized by the Company.     (g)   The Alesco CDO is a
resident, for tax and other purposes, of the Cayman Islands.     (h)   The
Alesco CDO is an Accredited Investor (as such term is defined in Rule 501
promulgated under the 1933 Act) and the Alesco CDO is an Accredited Investor due
to his meeting the following class of Accredited Investor:         An
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended; or a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Common Stock,
with total assets in excess of $5,000,000.

     3. Representations and Warranties of the Alesco CDO.
     The Alesco CDO makes the representations and warranties contained in
Sections 3.1 through 3.8 to the Company intending that the Company rely on each
of such representations and warranties in order to induce the Company to enter
into and complete the transaction contemplated by this Agreement. The
representations and warranties set forth in this Article 3 shall survive the
consummation of the transaction contemplated by this Agreement until the
expiration of one (1) year from the Closing Date, provided that in the case of
fraud, the

7



--------------------------------------------------------------------------------



 



representations and warranties shall survive the consummation of such
transaction without any time limit. Where reference is made to the knowledge of
the Alesco CDO, such knowledge means and includes the actual knowledge of any of
the directors or officers of the Alesco CDO.
          3.1 Execution and Validity (the Alesco CDO).
          The Alesco CDO has the full right, power and authority to enter into,
and the ability to perform its obligations under this Agreement and all other
agreements and instruments contemplated by this Agreement. This Agreement has
been duly executed and delivered by the Alesco CDO and is, and the other
agreements and instruments to be executed and delivered by the Alesco CDO will
be, when executed and delivered by it, legal, valid and binding agreements of
the Alesco CDO, enforceable in accordance with their respective terms.
          3.2 Execution and Validity (Manager).
          The Manager has the full right, power and authority to enter into this
Agreement and all other agreements and instruments contemplated by this
Agreement on behalf of the Alesco CDO. This Agreement has been duly executed and
delivered by the Manager, on behalf of Alesco CDO and is, and all other
agreements and instruments to be executed and delivered by the Manager will be,
when executed and delivered by the Manager, legal, valid and binding agreements
of the Alesco CDO, enforceable in accordance with their respective terms.
          3.3 Organization and Qualification.
          The Alesco CDO (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, and (b) has all the
requisite power and authority to carry on its businesses as such businesses are
presently conducted.
          3.4 Absence of Encumbrances (the Alesco CDO).
          The Alesco CDO is the record and beneficial owner of the TruPS, free
and clear of any liens, pledges, claims, restrictions, agreements, charges and
encumbrances of any kind

8



--------------------------------------------------------------------------------



 



(“Encumbrances”) and there are no pending or, to Alesco CDO’s knowledge,
threatened claims or proceedings which would impair or encumber any of the
TruPS.
          3.5 Absence of Encumbrances (Manager).
          The Manager has no Encumbrances of any kind whatsoever with respect to
any of the TruPS.
          3.6 Absence of Violations.
          Neither the execution nor delivery of this Agreement or of any of the
other agreements and instruments contemplated by this Agreement, nor the
consummation of the transaction contemplated by this Agreement or such other
agreements and instruments will (a) conflict with or result in the breach of any
term or provision of, or constitute a default under, or give any third party the
right to accelerate any obligation under, any charter provision, bylaw,
contract, agreement indenture, deed of trust, instrument, order, law or
regulation to which the Alesco CDO is a party or by which the Alesco CDO, or any
of its assets or properties are in any way bound or obligated or (b) result in
the creation of any Encumbrance upon any of the TruPS.
          3.7 Consents.
          (a) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority is required on the part of the Alesco CDO in connection with the
transaction contemplated by this Agreement; and (b) no consent, approval, waiver
or other action by any person or entity under any contract, instrument or other
document is required or necessary for the execution, delivery and performance of
this Agreement by the Alesco CDO, or the consummation by the Alesco CDO of the
transaction contemplated by this Agreement.

9



--------------------------------------------------------------------------------



 



          3.8 Brokers.
          No agent, broker, investment banker or other person or entity acting
on behalf of the Alesco CDO or under its authority, is or will be entitled to
any broker’s fee or finder’s fee or any other commission or similar fee,
directly or indirectly, in connection with the transaction contemplated by this
Agreement for which the Company or the Alesco CDO is or will become liable.
     4. Representations and Warranties of Company.
          The Company makes the representations and warranties contained in
Sections 4.1 through 4.9 to the Alesco CDO intending that the Alesco CDO rely on
each of such representations and warranties in order to induce the Alesco CDO to
enter into and complete the transaction contemplated by this Agreement. These
representations and warranties shall survive the consummation of the transaction
contemplated by this Agreement until the expiration of one (1) year from the
Closing Date, provided that in cases of fraud these representations and
warranties shall survive the consummation of such transaction without any time
limit. Where reference is made to the knowledge of the Company, such knowledge
means and includes the actual knowledge of any of the directors or officers of
the Company.
          4.1 Execution and Validity.
          The Company has the full right, power and authority to enter into, and
the ability to perform its obligations under this Agreement and all other
agreements and instruments contemplated by this Agreement. This Agreement has
been duly executed and delivered by the Company and is, and the other agreements
and instruments to be executed and delivered by the Company will be, when
executed and delivered by it, legal, valid and binding agreements the Company,
enforceable in accordance with their respective terms.

10



--------------------------------------------------------------------------------



 



          4.2 Organization and Qualification.
          The Company (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, and (b) has all the
requisite power and authority to carry on its businesses as such businesses are
presently conducted.
          4.3 Absence of Encumbrances.
          The Common Stock has been duly authorized by all necessary corporate
action. When issued and sold against receipt of consideration thereof, the
Common Stock will be validly issued by the Company, fully paid, non-assessable,
will not subject the holders thereof to personal liability and will not be
issued in violation of preemptive rights. The voting rights provided for in the
terms of the Common Stock are validly authorized and shall not be subject to
restriction or limitation in any respect except as set forth in the Company’s
Articles of Incorporation or Ohio law. Any subsequent common stock issued by the
Company pursuant to Section 2.1(c) or Section 2.1(d) will be validly issued by
the Company, fully paid, non- assessable, will not subject the holders thereof
to personal liability and will not be issued in violation of preemptive rights.
The voting rights provided for in the terms of any common stock issued by the
Company pursuant to Section 2.1(c) or Section 2.1(d) will be validly authorized
and shall not be subject to restriction or limitation in any respect except as
set forth in the Company’s Articles of Incorporation or Ohio law.
          4.4 Absence of Violations.
          Neither the execution nor delivery of this Agreement or of any of the
other agreements and instruments contemplated by this Agreement, nor the
consummation of the transaction contemplated by this Agreement or such other
agreements and instruments, will (a) conflict with or result in the breach of
any term or provision of, or constitute a default under, or give any third party
the right to accelerate any obligation under, any charter provision, bylaw,

11



--------------------------------------------------------------------------------



 



contract, agreement, indenture, deed of trust, instrument, order, law or
regulation to which the Company is a party or by which the Company or any of its
assets or properties are in any way bound or obligated; or (b) result in the
creation of any Encumbrance upon any of the assets or properties of the Company.
          4.5 Consents.
          (a) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority is required on the part of the Company in connection with the
transaction contemplated by this Agreement; and (b) no consent, approval, waiver
or other action by any person or entity under any contract, instrument or other
document is required or necessary for the execution, delivery and performance of
this Agreement by the Company, or the consummation by the Company of the
transaction contemplated by this Agreement.
          4.6 Litigation and Governmental Matters.
          There is no action, suit or proceeding that has been (a) filed and
served, whether or not purportedly on behalf of the Company, at law or in
equity, or before or by any federal, state, local or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which is pending; or (b) to the knowledge of the Company, (i) filed but
not served or (ii) threatened, against (including, but not limited to,
counterclaims) Company which involves the transaction contemplated by this
Agreement or the possibility of any judgment or liability which if determined
adversely to the Company would result in a material adverse change in the
business, operations, affairs, properties or assets, or in the financial
condition of the Company; and the Company is not in default with respect to any
final judgment, writ, injunction, decree, rule or regulation of any court or any
federal, state, local or

12



--------------------------------------------------------------------------------



 



other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which would have a material adverse effect
on the Company.
          4.7 Compliance.
          Neither the Company nor its business, nor the use, operation or
maintenance of any of its assets or properties, is in or constitutes a default
under, or is in violation of or contravenes, any applicable (including, without
limitation, any tax, health, employment, customs or interstate or international
commerce) statute, law, ordinance, decree, order, rule or regulation of any
governmental authority, domestic or foreign, except where such default,
violation or contravention would not have a material adverse effect on the
Company. The Company has not, nor has any entity or individual acting on behalf
of the Company made any payment of funds prohibited by law, and no funds of the
Company have been set aside to be used for any such payment. The Company has
complied with all applicable laws and regulations in connection with government
contracts, if any, and, to the knowledge of the Company, no person or entity has
made any allegation that the Company has not so complied.
          4.8 Brokers.
          No agent, broker, investment banker, or other person or entity acting
on behalf of the Company or under its authority, is or will be entitled to any
broker’s fee or finder’s fee or any other commission or similar fee, directly or
indirectly, in connection with the transaction contemplated by this Agreement
for which the Alesco CDO will become liable.
          4.9 Securities Registration.
          Company represents and warrants that since September 1, 2008, it has
on a timely basis filled all forms, reports and documents required to be filed
by it with the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended, and such forms, reports and documents filed by the
Company did not at the time filed with the Securities and

13



--------------------------------------------------------------------------------



 



Exchange Commission (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
     5. Covenants of the Alesco CDO.
          In addition to other obligations contained in this Agreement, between
the date of this Agreement and the Closing, unless specifically waived, in
writing, by the Company, the Alesco CDO shall:
          5.1 Cooperation.
          Take no action that would cause the conditions upon which the
obligations of the parties to effect the transaction contemplated by this
Agreement not to be fulfilled including, without limitation, taking or causing
to be taken any action that would cause the representations and warranties made
by the Alesco CDO in this Agreement not to be true and correct in all material
respects as of the Closing Date.
          5.2 Certain Acts.
          Use commercially reasonable efforts (including, without limitation,
executing required documents and paying any related fees and expenses required
by contract or otherwise) to cause to be fulfilled the conditions precedent to
the Company’s obligations to consummate the transaction contemplated by this
Agreement that are dependent upon the actions of the Alesco CDO.
          5.3 Governmental Filings.
          Promptly make all governmental filings or other submissions, if any,
which may be necessary in order for the Alesco CDO to be able to consummate the
transaction contemplated by this Agreement.

14



--------------------------------------------------------------------------------



 



          5.4 No Shop; Standstill.
          Refrain from taking, directly or indirectly, any action to encourage,
initiate, solicit or continue any discussions or negotiations with, or any other
offers from, any other person or entity concerning the sale of the TruPS.
     6. Covenants of Company.
          In addition to other obligations contained in this Agreement, between
the date of this Agreement and the Closing Date, unless specifically waived, in
writing, by the Alesco CDO, the Company shall:
          6.1 Cooperation.
          Take no action that would cause the conditions upon which the
obligations of the parties to effect the transaction contemplated by this
Agreement not to be fulfilled including, without limitation, taking or causing
to be taken any action that would cause the representations and warranties made
by the Company in this Agreement not to be true and correct in all material
respects as of the Closing.
          6.2 Certain Acts.
          Use commercially reasonable efforts (including, without limitation,
executing required documents and paying any related fees and expenses required
by contract or otherwise) to cause to be fulfilled the conditions precedent to
the Alesco CDO’s obligations to consummate the transaction contemplated by this
Agreement that are dependent upon the actions of the Company.
          6.3 Registration Rights.
          The Company agrees, at its own expense, within sixty (60) days of the
Closing Date and within sixty (60) days of the exercise of any warrant referred
to herein, to prepare and file a registration statement with the Securities and
Exchange Commission with respect to the

15



--------------------------------------------------------------------------------



 



resale of any common stock or warrant issued hereunder, and thereafter use its
best efforts to cause the registration statement to become effective as soon as
reasonably practicable.
          6.4 Governmental Filings.
          Promptly make all governmental filings or other submissions, if any,
which may be necessary in order for the Company to be able to consummate the
transaction contemplated by this Agreement.
     7. Conditions Precedent to the Obligations of the Alesco CDO.
          Unless each of the following conditions are satisfied or waived, in
writing, by the Alesco CDO, the Alesco CDO shall not be obligated to effect the
transaction contemplated by this Agreement:
          7.1 Representations and Warranties.
          The representations and warranties of the Company contained in this
Agreement shall be true and complete in all material respects as of the date of
this Agreement and as of the Closing Date (as if each were made at such time),
and Alesco CDO shall have received a certificate signed by an authorized officer
of the Company to that effect.
          7.2 Performance.
          Each of the agreements, obligations, conditions and covenants to be
performed or complied with by the Company at or prior to the Closing Date
pursuant to the terms of this Agreement shall have been fully performed or
complied with on or before the Closing Date, including, without limitation, each
of the deliveries to be made by Company pursuant to Section 9.3.
          7.3 Absence of Litigation.
          There shall be no pending or threatened claim, action, litigation,
suit or other proceeding, either judicial or administrative, against the Alesco
CDO, or with respect to the

16



--------------------------------------------------------------------------------



 



Company, for the purpose of enjoining or preventing the consummation of this
Agreement or otherwise claiming that this Agreement or its consummation is
improper or adversely affecting or which would adversely affect the benefit to
Alesco CDO of the transaction contemplated by this Agreement.
          7.4 Consents.
          All consents, approvals, permits, estoppel certificates and/or waivers
from governmental authorities and all other persons or entities necessary to
effectuate the transaction contemplated by this Agreement and/or in the case of
governmental regulations all applicable time periods shall have expired or been
terminated.
     8. Conditions Precedent to Obligations of Company.
          Unless each of the following conditions are satisfied or waived, in
writing, by the Company, the Company shall not be obligated to effect the
transaction contemplated by this Agreement:
          8.1 Representations and Warranties.
          The representations and warranties of the Alesco CDO and the Manager
contained in this Agreement shall be true and complete in all material respects
as of the date of this Agreement and as of the Closing Date (as if each were
made at such time), and the Company shall have received a certificate signed by
an authorized officer of the Alesco CDO and the Manager to that effect.
          8.2 Performance.
          Each of the agreements, obligations, conditions and covenants to be
performed or complied with by the Alesco CDO, at or prior to the Closing,
pursuant to the terms of this Agreement shall have been fully performed or
complied with on or before the Closing Date,

17



--------------------------------------------------------------------------------



 



including, without limitation, each of the deliveries to be made by the Alesco
CDO pursuant to Section 9.2.
          8.3 Absence of Litigation.
          There shall be no pending or threatened claim, action, litigation,
suit or other proceeding, either judicial or administrative, against the Company
or the Alesco CDO for the purpose of enjoining or preventing the consummation of
this Agreement or otherwise claiming that this Agreement or its consummation is
improper or which would adversely affect the benefit to the Company of the
transaction contemplated by this Agreement.
          8.4 Consents.
          All consents, approvals, permits, estoppel certificates and/or waivers
from governmental authorities and all other persons or entities necessary to
effectuate the transaction contemplated by this Agreement and/or in the case of
governmental regulations all applicable time periods shall have expired or been
terminated.
     9. Closing and Post-Closing Covenants.
          9.1 Time and Place.
          The closing under this Agreement (the “Closing”) shall take place at
10:00 a.m. on September 3, 2009 (the “Closing Date”), at the offices of
Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A. in Canton, Ohio, or such
other time and/or place as may be agreed to by the Company and the Alesco CDO.
If all of the conditions set forth in Sections 7 and 8 are not satisfied by such
date, subject to extension as provided in this Agreement, the Company or the
Alesco CDO, as the case may be in connection with the applicable condition,
shall have the right, but not the obligation, to postpone the Closing from time
to time, but not beyond an additional thirty (30) days in the aggregate.
Notwithstanding the foregoing, if the failure to

18



--------------------------------------------------------------------------------



 



satisfy a condition is a breach of this Agreement, exercise of an option
provided in this Section 9.1 shall not constitute a waiver of such breach or of
the right to seek damages for such breach.
          9.2 Obligations of the Alesco CDO.
          At the Closing, the Alesco CDO shall deliver to Company:
               9.2.1 The officer’s certificate dated as of the Closing Date, as
described in Section 8.1;

               9.2.2 The TruPS;
               9.2.3 A certified copy of the resolutions of the Board of
Directors of the Alesco CDO, all of which are authorizing the execution,
delivery and performance of the transaction contemplated by this Agreement;
               9.2.4 A copy of the Collateral Management Agreement;
               9.2.5 An executed copy of the Joint Cancellation Direction and
Release, in form satisfactory to the Company and its counsel;
               9.2.6 All required consents, approvals, permits, estoppel
certificates and/or waivers as required by Section 8.4, if any;
               9.2.7 Such other certificates, instruments and documents of
transfer, if any, as may be necessary to consummate the transaction contemplated
by this Agreement.
          9.3 Obligations of the Company.
          At the Closing, the Company shall deliver to the Alesco CDO:
               9.3.1 The Exchange Price by wire transfer of immediately
available funds pursuant to the wire instructions set forth on Exhibit C;
               9.3.2 The Common Stock;
               9.3.3 The officer’s certificate dated as of the Closing Date as
described in Section 7.1;

19



--------------------------------------------------------------------------------



 



               9.3.4 A certified copy of the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance of,
and the transaction contemplated by, this Agreement;
               9.3.5 The Warrant, as described and set forth in Section 2.1(c);
               9.3.6 The Warrant, as described and set forth in Section 2.1(d);
               9.3.7 A copy of the Joint Direction and Release Agreement; and
               9.3.8 All required consents, approvals, permits, estoppel
certificates and/or waivers as required by Section 7.4, if any;
               9.3.9 Such other certificates, instruments and documents of
transfer if any, as may be necessary to consummate the transaction contemplated
by this Agreement.
     10. Indemnification.
          10.1 Indemnification by Alesco CDO.
          From and after the Closing Date, the Alesco CDO shall indemnify,
defend and hold harmless Company and its stockholders, directors, officers,
employees and agents and their successors and assigns against any loss, claim,
damage, cost, obligation, liability, penalty and expense, including all legal
and other expenses reasonably incurred in connection with investigating or
defending against any such loss, claim, damage, cost, obligation, liability,
penalty or expense or action in respect of such matters (collectively referred
to as “Section 10 Damages”), occasioned by, arising out of or resulting from any
breach or default of any representation or warranty by, or covenant of, the
Alesco CDO or the Manager contained in this Agreement or any other agreement
provided for in this Agreement. Indemnification under this Section 10 shall
constitute the Company’s exclusive remedy for any breach or default of any
representation or warranty by, or covenant of, the Alesco CDO or the Manager
contained in this Agreement or any other agreement provided for in this
Agreement, except in cases of fraud. The Company may pursue other remedies in
addition to indemnification for fraud.
          10.2 Indemnification by Company.
          From and after the Closing, Company shall indemnify, defend and hold
harmless the Alesco CDO and its agents, successors and assigns against any
Section 10 Damages

20



--------------------------------------------------------------------------------



 



occasioned by, arising out of or resulting from any breach or default of any
representation or warranty by, or covenant of Company contained in this
Agreement or any other agreement provided for in this Agreement. Indemnification
under this Section 10 shall constitute the Alesco CDO’s exclusive remedy for any
breach or default of any representation or warranty by, or covenant of Company
contained in this Agreement or any other agreement provided for in this
Agreement, except in cases of fraud. The Alesco CDO may pursue other remedies in
addition to indemnification for fraud.
          10.3 Notice of Indemnification.
          Upon receipt by an indemnified party of notice of the commencement
against it of any action involving a claim, such indemnified party, if a claim
in respect of such action is to be made by it against any indemnifying party
under this Section 10, shall promptly notify in writing the indemnifying party
of such commencement. In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of such commencement, the
indemnifying party will be entitled to participate in the defense and, to the
extent that it may wish, jointly with any other indemnifying party similarly
notified, assume the defense of the action, with counsel reasonably satisfactory
to such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to such indemnified party under this Section 10 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense other than reasonable costs of investigation. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party unless the indemnifying party had determined not to assume
the defense of the action. The indemnifying party will not settle or compromise

21



--------------------------------------------------------------------------------



 



any claim or action without the written consent of the indemnified party (which
consent shall not be unreasonably withheld)
          10.4 Basket.
          Except as otherwise provided in this Agreement, neither the Alesco
CDO, on the one hand, nor Company, on the other hand, shall have any liability
for indemnification pursuant to Section 10 unless the total Section 10 Damages
for which the indemnifying party would otherwise be liable exceeds $50,000 in
the aggregate, in which case the liability for indemnification shall include
such $50,000. The maximum amount of indemnification claims for which the Alesco
CDO shall be liable in the aggregate shall not exceed the Exchange Price as set
forth in Section 2.1.
     11. Termination.
          This Agreement shall be terminated and the transaction contemplated by
this Agreement abandoned at any time prior to the Closing:
          11.1 By mutual written consent of the Company and the Alesco CDO.
          11.2 By Company upon written notice to the Alesco CDO, if the Alesco
CDO has violated or breached any representation, warranty or covenant contained
in this Agreement or any agreement contemplated by this Agreement; provided that
the Company shall have given the breaching party thirty (30) days’ advance
written notice setting forth the basis on which the Company is exercising its
right to terminate and such violation or breach is not cured within such thirty
(30) days.
          11.3 By the Alesco CDO upon written notice to the Company, if the
Company has violated or breached any representation, warranty or covenant
contained in this Agreement or any agreement contemplated by this Agreement;
provided that the Alesco CDO shall have given the Company thirty (30) days’
advance written notice setting forth the basis on which the Alesco

22



--------------------------------------------------------------------------------



 



CDO is exercising its right to terminate and such violation or breach is not
cured within such thirty (30) days.
          Termination by the Company or the Alesco CDO pursuant to Sections 11.2
or 11.3, respectively, shall not constitute a waiver of the breach affording
such right of termination or of the right to seek damages for such breach.
          11.4 Automatically if the Closing has not occurred on or before
October 1, 2009.
     12. Release. As a part of the consideration of this Agreement, the Alesco
CDO and for the personal representatives, successors, and assigns of the Alesco
CDO, does hereby remise, release, and forever discharge the Company and the
officers, employees, directors, and stockholders thereof, of and from all manner
of actions, whether intentional or negligent, causes and causes of action,
suits, debts, sums of money, account reckonings, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, whatsoever, at law or in equity, and
particularly, in regard to any and all claims relating to the TruPS and any and
all transactions in relation thereto other than the transaction entered into
pursuant to this Agreement (including without limitation any guaranties of the
same and without limitation any claim to dividends deferred and not paid under
the TruPS), which Alesco CDO or Alesco CDO’s personal representatives,
successors, assigns, and agents ever had, now have, or may have in the future,
for, upon or by reason of any matter, cause, or thing, whatsoever relating to
the TruPS and any transactions in relation thereto other than the transaction
entered into pursuant to this Agreement (including without limitation any
guaranties of the same and without limitation any claim to dividends deferred
and not paid under the TruPS).

23



--------------------------------------------------------------------------------



 



     13. Specific Performance. Notwithstanding anything to the contrary
contained herein, if any party to this Agreement fails to fulfill any of its
obligation pursuant to this Agreement, or if any of the covenants or
representations set forth in this Agreement are not true and correct pursuant to
the terms of this Agreement, each party hereto agrees that the other party would
suffer irreparable harm from any such breach. In the event of an alleged or
threatened breach by any party of any of the provisions of this Agreement, the
aggrieved party may, in addition to all other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
     14. Miscellaneous.
          14.1 Notices.
          All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing and shall be delivered or sent,
with the copies indicated, by personal delivery, telecopy (with confirmation and
additional copy sent by overnight delivery service) or overnight delivery
service (by a reputable international carrier) to the parties as follows (or at
such other address as a party may specify by notice given pursuant to this
Section):

     
To Alesco CDO:
  ALESCO PREFERRED FUNDING IV, LTD.
 
  c/o Cohen & Company Financial Management, LLC
 
  2929 Arch Street, 17th Floor
 
  Philadelphia, PA 19104-2870
 
  Attn: Samuel Hillier, Director
 
  Fax: (215) 701-8282
 
  Email: shillier@cohenandcompany.com

24



--------------------------------------------------------------------------------



 



     
 
   
With a Copy to:
  DECHERT LLP
 
  2929 Arch Street
 
  Philadelphia, PA 19104
 
  Attn: Ralph R. Mazzeo, Esq.
 
  Fax: (215) 994-2222
 
  Email: ralph.mazzeo@dechert.com
 
   
To Manager:
  COHEN & COMPANY FINANCIAL MANAGEMENT, LLC
 
  2929 Arch Street, 17th Floor
 
  Philadelphia, PA 19104-2870
 
  Attn: Samuel Hillier, Director
 
  Fax: (215) 701-8282
 
  Email: shillier@cohenandcompany.com
 
   
With a Copy to:
  DECHERT LLP
 
  2929 Arch Street
 
  Philadelphia, PA 19104
 
  Attn: Ralph R. Mazzeo, Esq.
 
  Fax: (215) 994-2222
 
  Email: ralph.mazzeo @dechert.com
 
   
To Company:
  PVF CAPITAL CORP.
 
  30000 Aurora Road
 
  Solon, Ohio 44139
 
  Attn: Chief Executive Officer
 
  Fax: (440) 914-3916

25



--------------------------------------------------------------------------------



 



     
 
   
With a copy to:
  Krugliak, Wilkins, Griffiths
 
  & Dougherty Co., L.P.A.
 
  4775 Munson St. N.W.
 
  P.O. Box 36963
 
  Canton, Ohio 44735-6963
 
  Attn: Randall C. Hunt,
 
  Fax: (330) 497-4020
 
  Email: rchunt@kwgd.com

All notices shall be deemed given and received one business day after their
delivery to the addresses for the respective party(ies), with the copies
indicated, as provided in this Section 12.1.
          14.2 Entire Agreement.
          This Agreement, the documents which are Exhibits and Schedules to this
Agreement and any other contemporaneous written agreements entered into by the
parties contain the sole and entire binding agreement among and representations
made by the parties to each other and supersede any and all other prior written
or oral agreements and representations among them.
          14.3 Amendment.
          No amendment or modification of this Agreement shall be valid unless,
in writing, and duly executed by the parties affected by the amendment or
modification.
          14.4 Binding Effect.
          This Agreement shall be binding upon and inure to the benefit of the
parties and their respective representatives, heirs, successors and permitted
assigns.

26



--------------------------------------------------------------------------------



 



          14.5 Waiver.
          Waiver by any party of any breach of any provision of this Agreement
shall not be considered as or constitute a continuing waiver or a waiver of any
other breach of the same or any other provision of this Agreement.
          14.6 Captions.
          The captions contained in this Agreement are inserted only as a matter
of convenience or reference and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any of its provisions.
          14.7 Construction.
          In the construction of this Agreement, whether or not so expressed,
words used in the singular or in the plural, respectively, include both the
plural and the singular and the masculine, feminine and neuter genders include
all other genders. Since all parties have engaged in the drafting of this
Agreement, no presumption of construction against any party shall apply.
          14.8 Sections and Schedules.
          All references contained in this Agreement to Sections and/or
Schedules shall be deemed to be references to Sections of and Schedules and
Exhibits attached to this Agreement, except to the extent that any such
reference specifically refers to another document. All references to Sections
shall be deemed to also refer to all subsections of such Sections, if any. The
definitions of terms defined in this Agreement shall apply to the Schedules.
          14.9 Severability.
          In the event that any portion of this Agreement is illegal or
unenforceable, it shall affect no other provisions of this Agreement, and the
remainder of this Agreement shall be valid and enforceable in accordance with
its terms.

27



--------------------------------------------------------------------------------



 



          14.10 Absence of Third-Party Beneficiaries.
          Nothing in this Agreement, express or implied, is intended to
(a) confer upon any person or entity other than the parties to this Agreement,
any rights or remedies under or by reason of this Agreement as a third-party
beneficiary or otherwise; or (b) authorize anyone not a party to this Agreement
to maintain an action or institute an arbitration proceeding pursuant to or
based upon this Agreement.
          14.11 Business Day.
          As used in this Agreement, the term “business day” means any day other
than a Saturday, Sunday or legal or bank holiday in the City of New York, NY
(the “City”). If any time period set forth in this Agreement expires on other
than a business day in the City, such period shall be extended to and through
the next succeeding business day in the City.
          14.12 Assignment.
          Neither this Agreement nor any rights under this Agreement may be
assigned by any party without the written consent of all other parties.
          14.13 Other Documents.
          The parties shall take all such actions and execute all such documents
which may be necessary to carry out the purposes of this Agreement, whether or
not specifically provided for in this Agreement.
          14.14 Governing Law.
          This Agreement and the interpretation of its terms shall be governed
by the laws of the State of New York, without application of conflicts of law
principles.
          14.15 Attorneys Fees.
          Company shall pay the fees and expenses of the Alesco CDO’s legal
counsel up to the sum of Ten Thousand Dollars ($10,000.00), and Company shall
pay its attorneys’ fees and

28



--------------------------------------------------------------------------------



 



expenses for the negotiation and preparation of this Agreement, the Exhibits and
Schedules and the other agreements contemplated by this Agreement.
          14.16 Public Disclosure.
          No party to this Agreement shall make any public disclosure or
publicity release pertaining to the existence of the subject matter contained in
this Agreement without notifying and consulting with the other parties and upon
approval of a joint press release; provided, however, that notwithstanding the
foregoing, each party shall be permitted, after notice to the other parties, to
make such disclosures to the public or to governmental agencies as its counsel
shall deem necessary to maintain compliance with, and to prevent violation of,
applicable laws, federal, state and local, domestic and foreign.
          14.17 Counterparts.
          This Agreement may be executed and delivered in two or more
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall be deemed to be one agreement.
[The Remainder of the Page is Intentionally Left Blank]

29



--------------------------------------------------------------------------------



 



          The parties have executed this Agreement as of the date set forth
above.

            ALESCO PREFERRED FUNDING IV, LTD.

By: COHEN & COMPANY FINANCIAL MANAGEMENT, LLC, solely in its capacity as Manager
      By:   /s/ Samuel Hillier        Name:   Samuel Hillier        Title:  
Director        PVF CAPITAL CORP.,
      By:   /s/ Marty E. Adams        Name:   Marty E. Adams        Title:  
Interim CEO        COHEN & COMPANY FINANCIAL MANAGEMENT, LLC, solely as to
Sections 3.2 and 3.5
      By:   /s/ Samuel Hillier        Name:   Samuel Hillier        Title:  
Director   

30